Citation Nr: 1811831	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-38 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Stephen Bennett, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In July 2017, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his PTSD was caused by incidents that occurred during his active duty service.  Specifically, he attributes his condition to an incident in which he was held at gunpoint while on leave during his active duty, and to repeated physical altercations with other individuals aboard his ship. See July 2017 Hearing Transcript, p. 5; September 2014 NOD.  Despite evidence of a current condition, the Veteran's description of in-service stressors, and his contention that his current condition is related to service, the Veteran has not undergone a VA examination in connection his claim for service connection for PTSD.  Accordingly, on remand the Veteran should be afforded an opportunity to undergo a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding that for claims of service connection, VA has a duty to provide a veteran with a medical examination where a veteran has provided credible evidence of a disability that may be associated with service). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated relevant treatment records and associate them with the claims file.

2. Undertake any necessary development to independently verify the Veteran's described in-service stressors as described in the Veteran's July 2017 hearing transcript and September 2014 notice of disagreement.  

Verification efforts should include contacting the appropriate repositories. Any additional action necessary for independent verification of a particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, the RO should notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken. If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

3. After all outstanding records have been associated with the claims file, obtain a VA examination that addresses the nature and etiology of the Veteran's PTSD.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report must include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was caused by or is otherwise related to his active duty service.  In providing this opinion, the examiner should discuss the Veteran's account of being held at gunpoint while on leave during his active duty service as well as the Veteran's account of repeated physical altercations while aboard the U.S.S. LaSalle. See July 2017 Hearing Transcript, p. 5; September 2014 NOD.  The examiner should discuss whether the documented anxiety in September 1969 is a marker for an in-service stressor. August 2014 STRs, p. 20.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




